                                                                                E-FILED
                                                    Thursday, 06 June, 2019 11:32:57 AM
                                                           Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD DIVISION

JOHN TENIKAT II, and                   )
SHERYL TENIKAT,                        )
                                       )
     Plaintiffs,                       )
                                       )
           v.                          )     No. 18-cv-03037
                                       )
CITY OF BENLD, et al.,                 )
                                       )
     Defendant.                        )

                                ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     On May 10, 2019, Magistrate Judge Tom Schanzle-Haskins

filed a Report and Recommendation (d/e 35) recommending that

this Court deny the Motion for Reconsideration (d/e 27) filed by

Plaintiffs John Tenikat II and Sheryl Tenikat and grant the Motion

to Dismiss (d/e 28) filed by defendant City of Benld. On May 23,

2019, Plaintiffs filed their Objection to the Report and

Recommendation (d/e 36). The City has filed a response (d/e 37).

     The Objection is OVERRULED, and the Report and

Recommendation (d/e 19) is ACCEPTED. Plaintiffs have not stated

a due process claim, and the City is not subject to liability for civil

                                 Page 1 of 8
RICO claims. Plaintiffs’ Motion for Reconsideration is DENIED, and

the City’s Motion to Dismiss is GRANTED.

                        I. LEGAL STANDARD

     Pursuant to Federal Rule of Civil Procedure 72(b)(3), this Court

determines “de novo any part of the magistrate judge’s disposition

that has been properly objected to.” Although this Court does not

need to conduct a new hearing on the entire matter, the Court must

give “fresh consideration to those issues to which specific objections

have been made.” 12 Charles Alan Wright, Arthur R. Miller, & Mary

Kay Kane, Federal Practice and Procedure § 3070.2 (2d ed. 1997);

Wasserman v. Purdue Univ. ex rel. Jischke, 431 F. Supp. 2d 911,

914 (N.D. Ind. 2006).

     If no objection is made, or if only a partial objection is made,

the Court reviews the unobjected to portions for clear error.

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

This Court may “accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).




                                Page 2 of 8
                            II. BACKGROUND

      In February 2018, Plaintiffs filed a Complaint (d/e 1) against

the City. Plaintiffs alleged that the City imposed defective liens on

Plaintiffs’ property for payment of charges for cutting an excessive

growth of grass and weeds on the property. Plaintiffs claimed, as is

relevant here, that this violated Plaintiffs’ due process rights.

Plaintiffs also purported to bring a Racketeer Influenced and

Corrupt Practices Act (RICO) claim pursuant to 18 U.S.C. § 1961-

1968.

      When Plaintiffs filed the Complaint, a Complaint to Enforce

Mowing Lien filed by the City was pending in the Circuit Court of

the Seventh Judicial Circuit, Macoupin County, Illinois. See State

Court Documents (d/e 3).1 On February 4, 2019, the state court

found the City lacked standing to bring the action because the lien

was defective and Plaintiffs were not personally served with the

Second Notice of Lien before suit was filed. See State Court Order

(d/e 17 at p. 12) (also awarding Plaintiffs $465 for filing fees and

costs and directing the City to release the mowing lien).


1This Court may take judicial notice of matters of public record when ruling on
a motion to dismiss. See Olson v. Champaign Cnty., Ill., 784 F.3d 1093, 1096
n.1 (7th Cir. 2015).
                                    Page 3 of 8
     On February 22, 2019, Magistrate Judge Schanzle-Haskins

issued a Report and Recommendation recommending dismissal of

the due process claim because Plaintiffs received due process in the

state court proceeding and prevailed. Report and Recommendation

at 5-6 (d/e 19). Judge Schanzle-Haskins did not address Plaintiffs’

RICO claim.

     Plaintiffs objected to the Report and Recommendation. On

March 21, 2019, this Court accepted the Report and

Recommendation in part and modified the Report in part. Opinion

(d/e 25). This Court accepted the recommendation to dismiss the

due process claim. This Court considered and dismissed the civil

RICO claim because municipalities are not liable for civil RICO

claims and Plaintiffs failed to allege injury to their business or

property. Nonetheless, the Court granted Plaintiffs leave to replead

the civil RICO claim and their state law Fair Debt Collection

Practices Act and Consumer Fraud and Deceptive Business

Practices Act. Opinion at 8 (d/e 25).

     On April 2, 2019, Plaintiffs filed an Amended Complaint (d/e

26) naming as defendants 12 individuals, the City, and the law firm

that represented the City. Plaintiffs allege the Defendants
                                 Page 4 of 8
committed RICO violations by filing unperfected liens in an effort to

“extract monetary funds from the plaintiffs.” Am. Compl. ¶ 11 (d/e

26).

       On April 16, 2019, Plaintiffs filed a motion (d/e 27) asking the

Court to reconsider the dismissal of their due process claim. On

April 17, 2019, the City filed a motion to dismiss (d/e 28) the RICO

claim. To date, Plaintiffs have not served the other Defendants

named in the Amended Complaint with summons and a copy of the

Amended Complaint or secured waivers of service.

       On May 10, 2019, Magistrate Judge Schanzle-Haskins entered

his Report and Recommendation (d/e 35) (hereinafter, May Report

and Recommendation). Judge Schanzle-Haskins recommended

that this Court deny Plaintiffs’ Motion to Reconsider because they

failed to demonstrate any manifest errors of law or fact and

presented no newly discovered evidence. Judge Schanzle-Haskins

held that Plaintiffs received due process in the state court action.

Id. at 4.

       Judge Schanzle-Haskins also recommended that the Court

grant the City’s Motion to Dismiss because the District Court

already held that civil RICO claims may not be brought against
                                 Page 5 of 8
municipalities such as the City. May Report and Recommendation

at 4. Judge Schanzle-Haskins also found that Plaintiffs did not

respond to the motion to dismiss within 14 days of service. Id. at 4.

                            III. ANALYSIS

     Plaintiffs object to the May Report and Recommendation.

Plaintiffs assert that the City violated their due process with the

placement of each of the three liens on their property as

distinguished from the foreclosure action associated with the

second lien that was the subject of the state court action. Plaintiffs

alleged in the original Complaint that the City did not follow the

state procedure for perfecting the liens and did not serve Plaintiffs

as required by law.

     Even assuming the placement of the liens against Plaintiffs’

property constituted a deprivation of property, Plaintiffs did not

allege that an established state procedure violated their due process

rights. In fact, Plaintiffs pointed to the provisions of state law

requiring notice and the provision of certain information in the

notice of lien. See Compl. at 1-2 (d/e 1). Instead, Plaintiffs alleged

that the City, contrary to established state procedure, violated

Plaintiffs’ due process rights because the liens did not conform to
                                 Page 6 of 8
state law. See Compl. (d/e 1). Where a plaintiff alleges random and

unauthorized acts, the conduct is actionable under § 1983 only if

the plaintiff lacked adequate remedies under state law. See Easter

House v. Felder, 910 F.2d 1387, 1404 (7th Cir. 1999) (noting that

§ 1983 remedies deprivations resulting from a state’s “conscious

decision to ignore the protections guaranteed by the Constitution”

and does not remedy deprivations caused by employees “acting in

direct contravention of the state’s established policies and

procedures which have been designed to guarantee the very

protections which the employee now has chosen to ignore”)

(emphasis omitted); see also Michalowicz v. Vill. of Bedford Park,

528 F.3d 530, 535 (7th Cir. 2008) (a claim that state officials failed

to follow the requirements of existing law states a due process claim

only if the state provided insufficient remedies for the violation

alleged).

     Here, Plaintiffs had adequate state law remedies, as Plaintiffs

were successful in the state court action brought by the City and all

the liens have been removed. See State Court Order (d/e 17, pp. 5-

13); Release of Liens (d/e 37, pp. 3-4). Therefore, Plaintiffs fail to

state a claim for a due process violation.
                                 Page 7 of 8
     Plaintiffs also object to the recommendation that this Court

dismiss the RICO claim against the City. Plaintiffs assert they

timely filed an objection to the motion. Plaintiffs also ask that, if

the Court terminates the RICO cause of action, the Court do so only

as to the City and not the unserved Defendants.

     As this Court previously found, municipalities are not subject

to liability for civil RICO claims. See F & J Apartments, LLC v. Hall,

No. 4:18-cv-00010-SEB-DML, 2019 WL 1227696, at *2 (S.D. Ind.

Mar. 15, 2019) (collecting cases). Therefore, the RICO claim is

DISMISSED against the City.

     IT IS THEREFORE ORDERED THAT the Plaintiff’s Objection

(de 36) is OVERRULED and the May Report and Recommendation

(d/e 35) is ACCEPTED. Plaintiffs’ Motion for Reconsideration (d/e

27) is DENIED and the City’s Motion to Dismiss (d/e 28) is

GRANTED. The RICO claim alleged against the City in the

Amended Complaint is DISMISSED. The RICO claims remain

against the unserved Defendants.

ENTERED: June 5, 2019
FOR THE COURT:
                              s/ Sue E. Myerscough
                             SUE E. MYERSCOUGH
                             UNITED STATES DISTRICT JUDGE
                                 Page 8 of 8
